Exhibit 10.2

[                                           ]

[Dealer name and address]

 

To:   

Rapid7, Inc.

120 Causeway Street

Boston, Massachusetts, 02114

United States

From:   

[Dealer]

Re:   

[Base][Additional] Capped Call Transaction

Ref. No:   

[                     ]1

Date:   

[    ], 2020

Dear Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
Rapid7, Inc., a Delaware corporation (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern and in the event of any inconsistency between terms defined in the
Equity Definitions and this Confirmation, this Confirmation shall govern.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the Trade Date (but without any Schedule
except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine , [(ii) the election
of an executed guarantee of [                    ] (“Guarantor”) dated as of the
Trade Date in substantially the form attached hereto as Schedule 1 as a Credit
Support Document, (iii) the election of Guarantor as Credit Support Provider in
relation to Dealer and (iv)]2 [and (ii)] the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer, (a) with
a Threshold Amount” of 3% of the shareholders’ equity of [Dealer] ] [[    ]
[(“Dealer Parent”)]3 on the Trade Date, (b) “Specified Indebtedness” having the
meaning set forth in Section 14 of the Agreement, except that it shall not
include any obligation in respect of deposits received in the ordinary course of
Dealer’s banking business, (c) the phrase “, or becoming capable at such time of
being declared,” shall be deleted from clause (1) of such Section 5(a)(vi) of
the Agreement, and (d) the following sentence shall be added to the end of
Section 5(a)(vi) of the Agreement: “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the relevant party to
make payment when due; and (iii) the payment is made within two Local Business
Days of such party’s receipt of written notice of its failure to pay.”).

 

1 

If applicable

2 

Requested if Dealer is not the highest rated entity in group, typically from
Parent.

3 

Include as applicable.



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

   [    ], 2020

Effective Date:

   [    ], 2020, or such other date as agreed by the parties in writing.

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Options and Expiration Date set forth in Annex A to this Confirmation. The
exercise, valuation and settlement of the Transaction will be effected
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Option Style:

   “European”, as described under “Procedures for Exercise” below.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   Common Stock of Counterparty, par value USD$0.01 (Ticker Symbol: “RPD”).

Number of Options:

   For each Component, as provided in Annex A to this Confirmation.4

Option Entitlement:

   One Share per Option

Strike Price:

   USD [    ]

Cap Price:

   USD [    ]; provided that in no event shall the Cap Price be reduced to an
amount less than the Strike Price in connection with any adjustment by the
Calculation Agent under this Confirmation.

 

 

4 

For the base capped call, the total should be equal to (i) the number of
Convertible Securities in principal amount of $1,000 initially issued on the
closing date for the Convertible Securities (excluding any Convertible
Securities sold pursuant to the over-allotment option) multiplied by (ii) the
initial conversion rate. For the additional capped call, the total should be
equal to (i) the number of additional Convertible Securities in principal amount
of $1,000 multiplied by (ii) the initial conversion rate.



--------------------------------------------------------------------------------

Number of Shares:

   As of any date, a number of Shares equal to the product of (i) the Number of
Options and (ii) the Option Entitlement.

Premium:

   USD [        ]; Dealer and Counterparty hereby agree that notwithstanding
anything to the contrary herein or in the Agreement, following the payment of
the Premium, in the event that (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) (other than an Event of
Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement that is
within Counterparty’s control) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to Dealer the amount calculated
under Section 6(d) and Section 6(e) or otherwise under the Agreement (calculated
as if the Transactions terminated on such Early Termination Date were the sole
Transactions under the Agreement) or (b) Counterparty owes to Dealer, pursuant
to Sections 12.2, 12.3, 12.6, 12.7, 12.8 or 12.9 of the Equity Definitions or
otherwise under the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

Premium Payment Date:

   The Effective Date

Exchange:

   The NASDAQ Global Market

Related Exchange:

   All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such Section. Procedures for Exercise:   

Expiration Time:

   The Valuation Time

Expiration Date:

   For any Component, as provided in Annex A to this Confirmation (or, if such
date is not a Scheduled Valid Day, the next following Scheduled Valid Day that
is not already an Expiration Date for another Component); provided that if that
date is a Disrupted Day, the Expiration Date for such Component shall be the
first succeeding Scheduled Valid Day that is not a Disrupted Day and is not or
is not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that in no event shall the
Expiration Date be postponed to a date later than the Final Termination Date
and, notwithstanding anything to the contrary in this Confirmation or the Equity
Definitions, if the Expiration Date is a Disrupted Day, the Relevant Price for
such Expiration Date shall be the prevailing market value per Share determined
by the Calculation Agent in a good faith and commercially reasonable manner.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine in a good faith and commercially reasonable
manner that such Expiration Date is a Disrupted Day only in part, in which case
the Calculation Agent shall make commercially reasonable adjustments to the
Number of Options for the relevant Component for which such day shall be the
Expiration Date, shall designate the Scheduled Valid Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Options for such Component and may determine the Relevant
Price based on transactions in the Shares on such Disrupted



--------------------------------------------------------------------------------

   Day taking into account the nature and duration of such Market Disruption
Event on such day. Any Scheduled Valid Day on which, as of the date hereof, the
Exchange is scheduled to close prior to its normal close of trading shall be
deemed not to be a Scheduled Valid Day; if a closure of the Exchange prior to
its normal close of trading on any Scheduled Valid Day is scheduled following
the date hereof, then such Scheduled Valid Day shall be deemed to be a Disrupted
Day in full. Section 6.6 of the Equity Definitions shall not apply to any
Valuation Date occurring on an Expiration Date.

Final Termination Date:

   [                    , 2025]5

Automatic Exercise:

   Applicable; and means that the Number of Options for the relevant Component
will be deemed to be automatically exercised at the Expiration Time on the
Expiration Date for such Component if at such time such Component is
In-the-Money, unless Buyer notifies Seller (in writing) prior to the Expiration
Time on such Expiration Date that it does not wish Automatic Exercise to occur
with respect to such Component, in which case Automatic Exercise will not apply
with respect to such Component. “In-the-Money” means, in respect of any
Component, that the Relevant Price on the Expiration Date for such Component is
greater than the Strike Price for such Component.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in a good faith and commercially
reasonable manner.

Valuation Date:

   For any Component, the Expiration Date therefor.

Market Disruption Event:

  

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Settlement Terms:

  

Settlement Method Election:

   Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by replacing the term “Physical Settlement” with the term “Net Share
Settlement”, (b) Counterparty must make a single irrevocable election for all
Components and (c) if Counterparty is electing Cash Settlement, such Settlement
Method Election would be effective only if Counterparty represents and warrants
to Dealer in writing on the date of such Settlement Method Election that
(i) Counterparty is not in possession of any material non-public information
regarding Counterparty or the Shares, and (ii) such election is being made in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

 

5 

To be 80 Scheduled Trading Days following the last scheduled Expiration Date.



--------------------------------------------------------------------------------

  

 

Without limiting the generality of the foregoing, Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Sections 9
and 10(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations promulgated thereunder in respect of such
election.

Electing Party:

   Counterparty

Settlement Method Election Date:

   The second Scheduled Valid Day prior to the scheduled Expiration Date for the
Component with the earliest scheduled Expiration Date.

Default Settlement Method:

   Net Share Settlement

Net Share Settlement:

  

With respect to any Component, if Net Share Settlement is applicable to the
Options exercised or deemed exercised hereunder, Dealer will deliver to
Counterparty, on the Settlement Date, a number of Shares (the “Net Share
Settlement Amount”) equal to (i) the Daily Option Value on the Expiration Date
of such Component divided by (ii) the Relevant Price on such Expiration Date.

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Amount valued at the Relevant Price for the
Expiration Date of such Component.

Cash Settlement:

   With respect to any Component, if Cash Settlement is applicable to the
Options exercised or deemed exercised hereunder, in lieu of Section 8.1 of the
Equity Definitions, Dealer will pay to Counterparty, on the Settlement Date, an
amount of cash (the “Cash Settlement Amount”) equal to the Daily Option Value on
the Expiration Date of such Component.

Delivery Obligation:

   The Net Share Settlement Amount or the Cash Settlement Amount payable or
deliverable in respect of all Components on the Settlement Date.

Daily Option Value:

   For any Component, an amount equal to (i) the Number of Options in such
Component, multiplied by (ii) (A) the lesser of the Relevant Price on the
Expiration Date of such Component and the Cap Price, minus (B) the Strike Price
on such Expiration Date; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such
Component shall be deemed to be zero. In no event will the Daily Option Value be
less than zero.

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange. If the Shares are not listed,
quoted or traded on any U.S. securities exchange or any other market, “Valid
Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the Exchange. If the Shares are
not listed, quoted or traded on any U.S. securities exchange or any other
market, “Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or other day on which banking
institutions are authorized or required by law, regulation or executive order to
close or be closed in the State of New York.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “RPD <equity> AQR” (or its
equivalent successor if such page is not available) (the “VWAP”) in respect of
the period from the scheduled



--------------------------------------------------------------------------------

   open of trading until the scheduled close of trading of the primary trading
session on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent in a good faith and commercially reasonable
manner using, if practicable, a volume-weighted average method substantially
similar to the method for determining the VWAP). The Relevant Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.

Settlement Date:

   For all Components of the Transaction, the date one Settlement Cycle
immediately following the Expiration Date for the Component with the latest
scheduled Expiration Date.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settlement.”

Representation and Agreement:

   Notwithstanding anything to the contrary in Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions, obligations and limitations arising from Counterparty’s status as
issuer of the Shares under applicable securities laws, (ii) Dealer may deliver
any Shares required to be delivered hereunder in certificated form in lieu of
delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).

Adjustments:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided that the parties agree that (x) open
market Share repurchases at prevailing market price and (y) Share repurchases
through a dealer pursuant to accelerated share repurchases, forward contracts or
similar transactions (including, without limitation, any discount to average
VWAP prices) that are entered into at prevailing market prices and in accordance
with customary market terms for transactions of such type to repurchase the
Shares shall not be considered Potential Adjustment Events so long as, in the
case of clause (y) after giving effect to such transaction, the aggregate number
of Shares repurchased during the term of the Transaction pursuant to all such
transactions described in clause (y) would not exceed 20% of the number of
Shares outstanding as of the Trade Date, as determined by the Calculation Agent
and as adjusted by the Calculation Agent in a commercially reasonable manner to
account for any subdivision or combination with respect to the Shares.
Notwithstanding anything to the contrary in this Confirmation or in the Equity
Definitions, no adjustments shall be made with respect to any announcement by
Counterparty in respect of its proposed acquisition of [        ] (and for the
avoidance of doubt, no such announcement shall constitute a Potential Adjustment
Event or an Announcement Event).



--------------------------------------------------------------------------------

Extraordinary Events:

  

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of The New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors) and of an entity or person organized under the laws of the United
States, any State thereof or the District of Columbia”.

Merger Events:

   Applicable

Consequences of Merger Events:

  

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment

(b)    Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

(c)    Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that the
Calculation Agent may elect Component Adjustment for all or part of the
Transaction

Tender Offer:

   Applicable; provided that the definition of “Tender Offer” in Section 12.1 of
the Equity Definitions will be amended by replacing the phrase “greater than 10%
and less than 100% of the outstanding voting shares of Counterparty” in the
third and fourth line thereof with “(a) greater than 20% and less than 100% of
the outstanding Shares of Counterparty”.

Consequences of Tender Offers:

  

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment

(b)    Share-for-Other:

   Modified Calculation Agent Adjustment

(c)    Share-for-Combined:

   Modified Calculation Agent Adjustment

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the phrase “exercise,
settlement, payment or any other terms of the Transaction (including, without
limitation, the spread)” shall be replaced with the phrase “Cap Price (provided
that in no event shall the Cap Price be less than the Strike Price)” and the
words “whether within a commercially reasonable (as determined by the
Calculation Agent) period of time prior to or after the Announcement Event”
shall be inserted prior to the word “which” in the seventh line, and (z) for the
avoidance of doubt, the Calculation Agent shall, in good faith and a
commercially reasonable manner, determine whether the relevant Announcement
Event has had a material economic effect on the Transaction and, if so, shall
adjust the Cap Price accordingly to take into account such economic effect on
one or more occasions on or after the date of the Announcement Event up to, and
including, the Expiration Date, any Early Termination Date and/or any other date
of cancellation, it being understood that any



--------------------------------------------------------------------------------

   adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event and shall not be
duplicative with any other adjustment or cancellation valuation made pursuant to
this Confirmation, the Equity Definitions or the Agreement; provided that in no
event shall the Cap Price be adjusted to be less than the Strike Price. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable;
provided further that upon the Calculation Agent making an adjustment,
determined in a commercially reasonable manner, to the Cap Price upon any
Announcement Event, then the Calculation Agent shall make an adjustment to the
Cap Price upon any announcement regarding the same event that gave rise to the
original Announcement Event regarding the abandonment of any such event to the
extent necessary to reflect the economic effect of such subsequent announcement
on the Transaction (provided that in no event shall the Cap Price be less than
the Strike Price)...

Announcement Event:

   (i) The public announcement (whether by Counterparty or a Valid Third Party
Entity) of any Merger Event or Tender Offer, or the announcement by Counterparty
of any intention to enter into a Merger Event or Tender Offer, (ii) the public
announcement by Counterparty of an intention by Counterparty to solicit or enter
into, or to explore strategic alternatives or other similar undertaking that may
include, a Merger Event or Tender Offer, (iii) there occurs a public
announcement (whether by Counterparty or a Valid Third Party Entity) of any
potential acquisition by Counterparty and/or its subsidiaries where the
consideration exceeds 35% of the market capitalization of Counterparty as of the
date of such announcement, or (iv) any subsequent public announcement (whether
by Counterparty or a Valid Third Party Entity) of a change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i), (ii) or (iii) of this sentence (including, without limitation, a new
announcement relating to such a transaction or intention or the announcement of
a withdrawal from, or the abandonment or discontinuation of, such a transaction
or intention); provided that, for the avoidance of doubt, the occurrence of an
Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention.

Valid Third Party Entity:

   In respect of any transaction, any third party that has a bona fide intent to
enter into or consummate such transaction (it being understood and agreed that
in determining whether such third party has such a bona fide intent, the
Calculation Agent may take into consideration the effect of the relevant
announcement by such third party on the Shares and/or options relating to the
Shares).

Notice of Merger Consideration and Consequences:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the type and amount of consideration that a holder
of Shares would have been entitled to in the case of reclassifications,
consolidations, mergers, sales or transfers of assets or other transactions that
cause Shares to be



--------------------------------------------------------------------------------

   converted into the right to receive more than a single type of consideration
and (ii) the weighted average of the types and amounts of consideration to be
received by the holders of Shares that affirmatively make such an election.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Applicable

(e) Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   Dealer

Determining Party:

   For all applicable Extraordinary Events, Dealer; all calculations and
determinations made by the Determining Party shall be made in good faith and in
a commercially reasonable manner; provided that, upon receipt of written request
from Counterparty, the Determining Party shall promptly provide Counterparty
with a written explanation describing in reasonable detail any calculation,
adjustment or determination made by it (including any quotations, market data or
information from internal or external sources used in making such calculation,
adjustment or determination, as the case may be, in a commonly used file format
for the storage and manipulation of financial data, but without disclosing
Determining Party’s proprietary models or other information that may be
proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information), and shall use commercially reasonable efforts to
provide such written explanation within five (5) Exchange Business Days from the
receipt of such request.

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable



--------------------------------------------------------------------------------

3. Calculation Agent: Dealer; provided that, following the occurrence of an
Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, if the Calculation
Agent fails to timely make any calculation, adjustment or determination required
to be made by the Calculation Agent hereunder or to perform any obligation of
the Calculation Agent hereunder and such failure continues for five (5) Exchange
Business Days following notice to the Calculation Agent by Counterparty of such
failure, Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the date such Event of Default occurred and
ending on the Early Termination Date with respect to such Event of Default, as
the Calculation Agent.

All calculations and determinations made by the Calculation Agent shall be made
in good faith and in a commercially reasonable manner; provided that, upon
receipt of written request from Counterparty, the Calculation Agent shall
promptly provide Counterparty with a written explanation describing in
reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from internal or external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing Dealer’s proprietary models or other
information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days from the receipt of such request.

4. Account Details:

Dealer Payment Instructions:

 

  [Bank:

[                         ]

  SWIFT:

[                         ]

  Bank Routing:

[                         ]

  Acct Name:

[                         ]

  Acct No.:

[                         ]]

Counterparty Payment Instructions: To be advised.

5. Offices:

The Office of Dealer for the Transaction is: [                        ]

[Dealer’s Office Address]

The Office of Counterparty for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

To:

 

Attention:

Telephone No.:

Email:

(b) Address for notices or communications to Dealer:

 

  [To:

[    ]

   

[    ]



--------------------------------------------------------------------------------

   

[    ]

  Attention:

[    ]

  Telephone:

[    ]

  Facsimile:

[    ]

  Email:

[    ]]

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date (A) none of Counterparty and its officers and directors is
aware of any material non-public information regarding Counterparty or the
Shares, and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

(ii) On the Trade Date, (A) the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”), and (B) Counterparty is not engaged in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in Rule
101(b)(10) and 102(b)(7) or Rule 102(c)(1)(i) of Regulation M.

(iii) On the Trade Date, Counterparty nor any “affiliated purchaser” (as defined
in Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(ix) On each of the Trade Date and the Premium Payment Date, (A) the value of
the total assets of Counterparty is greater than the sum of the total
liabilities (including contingent liabilities) and the capital of Counterparty,
(B) the capital of Counterparty is adequate to conduct the business of
Counterparty, and



--------------------------------------------------------------------------------

Counterparty’s entry into the Transaction will not impair its capital,
(C) Counterparty has the ability to pay its debts and obligations as such debts
mature and does not intend to, or does not believe that it will, incur debt
beyond its ability to pay as such debts mature, (D) Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and (E) Counterparty would be able to purchase the Number of Shares in
compliance with the laws of the jurisdiction of Counterparty’s incorporation.

(x) To Counterparty’s knowledge, no U.S. state or local law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares; provided
that no such representation shall be made by Counterparty with respect to any
rules and regulations applicable to Dealer (including FINRA) arising from
Dealer’s status as a regulated entity under applicable law.

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing, (C) has total
assets of at least $50 million.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, and (ii) a “swap agreement,” as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e) As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer an opinion of counsel, dated as of the Effective Date, in
substantially the form attached hereto as Annex B.

(f) Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with the Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.



--------------------------------------------------------------------------------

(g) [Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(h) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.]6

8. Other Provisions:

(a) Right to Extend. Dealer may divide any Component into additional Components
and designate the Expiration Date and the Number of Options for each such
Component if Dealer determines, in good faith and a commercially reasonable
manner, that such further division is necessary or advisable to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be compliant and consistent with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures, generally
applicable to transactions of the type of the Transactions; provided that in no
event shall any Expiration Date for any Component be postponed to a date later
than the Final Termination Date.

(b) Additional Termination Events. Promptly (but in any event within ten
Scheduled Trading Days) following any repurchase, redemption or conversion of
any of Counterparty’s [    ]% Convertible Senior Notes due 2025 (the
“Convertible Notes”) issued pursuant to Counterparty’s indenture (the
“Indenture”) to be dated May [1], 2020, between Counterparty and U.S. Bank
National Association, as trustee, Counterparty may, but is not required to,
notify Dealer in writing of such repurchase, redemption, exchange or conversion
and the number of Convertible Notes so repurchased, redeemed, exchanged or
converted and the number of Shares underlying such Convertible Notes (any such
notice, a “Repurchase Notice” and any such event, a “Repurchase Event”).
Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty of (x) any Repurchase Notice, within the applicable
time period set forth in the preceding sentence, and (y) a written
representation and warranty by Counterparty that, as of the date of such
Repurchase Notice, Counterparty is not in possession of any material non-public
information regarding Counterparty or the Shares, shall constitute an Additional
Termination Event as provided in this paragraph. Upon receipt of any such
Repurchase Notice and the related written representation and warranty, Dealer
shall promptly designate an Exchange Business Day following receipt of such
Repurchase Notice as an Early Termination Date with respect to the portion of
this Transaction corresponding to a number of Options (the “Repurchase Options”)
equal to the lesser of (A) the number of shares of Common stock underlying the
Convertible Notes applicable to the Transaction that is specified in such
Repurchase Notice [minus the “Repurchase Options” (as defined in the Base Capped
Call Transaction Confirmation, dated as of April [            ], 2020, between
Counterparty and Dealer relating to the Convertible Notes (the “Base Capped Call
Transaction Confirmation”)), if any, that relate to such Convertible Notes (and
for purposes of determining whether any Options under this Confirmation or under
the Base Capped Call Transaction Confirmation shall be among the Repurchase
Options hereunder or under, and as defined in, the Base Capped Call Transaction
Confirmation, such Convertible Notes shall be allocated first to the Base Capped
Call Transaction Confirmation until all Options thereunder are exercised or
terminated)]7 and (B) the Number of Options as of the date Dealer designates
such Early Termination Date and, as of such date, the aggregate Number of
Options shall be reduced by the number of Repurchase Options on a pro rata basis
across all Components, as determined by the Calculation Agent in a commercially
reasonable manner. Any payment hereunder with respect to such termination shall
be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Options equal to the number of
Repurchase Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction.

 

 

 

6 

If required.

7 

Include for additional capped call transaction.



--------------------------------------------------------------------------------

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to all holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within Counterparty’s control), and if Dealer
would owe any amount to Counterparty pursuant to Section 6(d)(ii) and 6(e) of
the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below)
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) as of the date of such election, Counterparty
represents that is not in possession of any material non-public information
regarding Counterparty or the Shares, and that such election is being made in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws, and (c) Dealer agrees, in its sole commercially
reasonable discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) and 6(e) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment. Share Termination Delivery Property:    A number
of Share Termination Delivery Units, as calculated by the Calculation Agent,
equal to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider a variety of factors, including the market price
of the Share Termination Delivery Units and/or the purchase price paid in
connection with the commercially reasonable purchase of Share Termination
Delivery Property. Share Termination Delivery Unit:    One Share or, if the
Shares have changed into cash or any other property or the right to receive cash
or any other property as the result of a Nationalization, Insolvency or Merger
Event (any such cash or other property, the “Exchange Property”), a unit
consisting of the type and amount of such Exchange Property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event, as determined by the Calculation
Agent.



--------------------------------------------------------------------------------

Failure to Deliver:    Applicable Other Applicable Provisions:    If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9 and
9.11 (as modified above) of the Equity Definitions and the provisions set forth
opposite the caption “Representation and Agreement” in Section 2 will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of legal counsel, the
Shares acquired by Dealer for the purpose of hedging its obligations pursuant to
the Transaction (the “Hedge Shares”) cannot be sold in the U.S. public market by
Dealer without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, use its commercially reasonable efforts to make available to Dealer an
effective registration statement under the Securities Act to cover the resale of
such Hedge Shares and (A) enter into an agreement, in form and substance
reasonably satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering for companies of a similar size in a similar
industry, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities for companies of a similar size in a
similar industry, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty in customary form for registered offerings of
equity securities for companies of a similar size in a similar industry,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities for companies of
a similar size in a similar industry and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities
for companies of a similar size in a similar industry; provided, however, that,
if Counterparty elects clause (i) above but Dealer, in its commercially
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(d) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of companies of a similar size in a similar industry, in form and
substance commercially reasonably satisfactory to Dealer using best efforts to
include customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer, due diligence rights (for
Dealer or any designated buyer of the Hedge Shares from Dealer), opinions and
certificates and such other documentation as is customary for private placements
agreements of equity securities of companies of a similar size in a similar
industry, as is reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its good faith and commercially reasonable judgment, to compensate
Dealer for any customary liquidity discount from the public market price of the
Shares incurred on the sale of Hedge Shares in a private placement); or
(iii) purchase the Hedge Shares from Dealer at the Relevant Price on such
Exchange Business Days, and in the amounts, requested by Dealer.

(e) Repurchase Notices. Counterparty shall, at least one Scheduled Valid Day
prior to any day on which Counterparty intends to effect any repurchase of
Shares, give Dealer written notice of such repurchase (a “Repurchase Notice”) on
such day if, following such repurchase, the Notice Percentage would reasonably
be expected to be (i) greater than [    ]8% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage

 

 

8 

To be 0.5% higher than the number of Shares underlying the capped call
(including any additional capped call) of the Dealer with the highest Applicable
Percentage.



--------------------------------------------------------------------------------

as of the date hereof). The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the aggregate Number of
Shares plus the number of Shares underlying any other capped call transactions
sold by Dealer to Counterparty and the denominator of which is the number of
Shares outstanding on such day. In the event that Counterparty fails to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
Section 8(e) then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses (including losses relating to the Dealer’s
commercially reasonable hedging activities as a consequence of becoming, or of
the risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to the Transaction), claims, damages
and liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act or under any U.S. state or
federal law, regulation or regulatory order, in each case relating to or arising
out of such failure. If for any reason the foregoing indemnification is
unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. In addition, Counterparty will
reimburse any Indemnified Party for all reasonable expenses (including
reasonable counsel fees and expenses) as they are incurred (after notice to
Counterparty) in connection with the investigation of, preparation for or
defense or settlement of any pending or threatened claim or any action, suit or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto and whether or not such claim, action, suit or proceeding is initiated
or brought by or on behalf of Counterparty, in each case relating to or arising
out of such failure. This indemnity shall survive the completion of the
Transaction contemplated by this Confirmation and any assignment and delegation
of the Transaction made pursuant to this Confirmation or the Agreement shall
inure to the benefit of any permitted assignee of Dealer. Counterparty will not
be liable under this indemnity provision to the extent any loss, claim, damage,
liability or expense is found in a final judgment by a court to have resulted
from Dealer’s gross negligence or willful misconduct.

(f) Transfer and Assignment.

(i)     Dealer may transfer or assign any of its rights or obligations under the
Transaction with the prior written consent of Counterparty, such consent not to
be unreasonably withheld or delayed; provided that Dealer may transfer or assign
without any consent of Counterparty its rights and obligations hereunder, in
whole or in part, to (A) any affiliate of Dealer whose obligations would be
guaranteed by Dealer [or Dealer Parent]9 or (B) any person (including any
affiliate of Dealer whose obligations are not guaranteed in the manner described
in clause (A)) or any person whose obligations would be guaranteed by a person
(a “Designated Transferee”), in either case under this clause (B), with a rating
for its long-term, unsecured and unsubordinated indebtedness at least equivalent
to Dealer’s (or its guarantor’s), provided, however, that, in the case of this
clause (B), in no event shall the credit rating of the Designated Transferee or
of its guarantor (whichever is higher) be lower than A3 from Moody’s Investor
Service, Inc. or its successor or A- from Standard and Poor’s Rating Group, Inc.
or its successor; provided further that (i) Dealer will notify Counterparty in
writing prior to any proposed transfer or assignment to a Designated Transferee,
(ii) as a result of any such transfer or assignment, Counterparty will not be
required to pay the transferee or assignee of such rights or obligations on any
payment date an amount under Section 2(d)(i)(4) of the Agreement greater than
the amount, if any, that Counterparty would have been required to pay Dealer in
the absence of such transfer or assignment, (iii) after such transfer,
Counterparty will not, as a result of any withholding or deduction made by the
transferee or assignee as a result of any Tax, receive from the transferee or
assignee on any payment date or delivery date (after accounting for amounts paid
by the transferee or assignee under Section 2(d)(i)(4) of the Agreement as well
as such withholding or deduction) an amount or a number of Shares, as
applicable, lower than the amount or the number of Shares, as applicable that
Dealer would have been required to pay or deliver to Counterparty in the absence
of such Transfer, (iv) such transfer or assignment does not cause a deemed
exchange for Counterparty of the Transactions under Section 1001 of the Internal
Revenue Code of 1986, as amended (the “Code”), and (v) prior to becoming a party
to the Transaction, the transferee or assignee shall have made the Payee Tax
Representations and provided such tax documentation as may be reasonably
requested by Counterparty to permit Counterparty to determine that results
described in clauses (ii) through (iv) of the immediately preceding proviso will
not occur upon

 

 

9 

If applicable.



--------------------------------------------------------------------------------

or after such transfer and assignment . If at any time at which (1) the Equity
Percentage exceeds 8.0% or (2) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
Section 203 of the Delaware Corporation Law or other federal, state or local
law, rule, regulation or regulatory order or organizational documents or
contracts of Counterparty applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting, registration, filing or notification obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Restrictions and with respect to
which such requirements have not been met or the relevant approval has not been
received minus (y) 1% of the number of Shares outstanding on the date of
determination (either such condition described in clause (1) or (2), an “Excess
Ownership Position”), if Dealer, in its reasonable discretion, is unable to
effect a transfer or assignment to a third party in accordance with the
requirements set forth above after its commercially reasonable efforts on
pricing and terms and within a time period reasonably acceptable to Dealer such
that an Excess Ownership Position no longer exists, Dealer may designate any
Scheduled Valid Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of the Transaction, such that an Excess Ownership Position
no longer exists following such partial termination. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty were the sole
Affected Party with respect to such partial termination, (iii) such portion of
the Transaction were the only Terminated Transaction and (iv) Dealer were the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement. The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of its affiliates subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (collectively, “Dealer Group”) “beneficially own”
(within the meaning of Section 13 of the Exchange Act) without duplication on
such day and (B) the denominator of which is the number of Shares outstanding on
such day.

(ii)     Counterparty may transfer or assign any of its rights and obligations
hereunder and under the Agreement, in whole or in part (any such Options so
transferred or assigned, the “Transfer Options”), to any party, without the
consent by Dealer if such transfer or assignment complies with the following
conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Code);

(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of customary legal opinions with respect to
securities laws and other matters by such third party and Counterparty as are
reasonably requested and reasonably satisfactory to Dealer;

(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

(F) Without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and



--------------------------------------------------------------------------------

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(iii)     Notwithstanding any other provision in this Confirmation to the
contrary requiring or allowing Dealer to purchase, sell, receive or deliver any
Shares or other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty solely to the extent of any such
performance

(g) Staggered Settlement. If Dealer determines reasonably and in good faith that
the number of Shares required to be delivered to Counterparty hereunder on any
Settlement Date would result in an Excess Ownership Position, then Dealer may,
by notice to Counterparty prior to such Settlement Date (a “Nominal Settlement
Date”), elect to deliver any Shares due to be delivered on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the 20th Exchange
Business Day after such Nominal Settlement Date) or delivery times and how it
will allocate the Shares it is required to deliver under “Delivery Obligation”
(above) among the Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; provided that in no event shall any Staggered
Settlement Date be a date later than the Final Termination Date.

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

(k) Early Unwind. In the event the sale of the [Firm Securities]10[Additional
Securities]11 (as defined in the Purchase Agreement, dated as of [    ], 2020,
among Barclays Capital Inc. [and RBC Capital Markets LLC], as representatives of
the several initial purchasers thereto, and Counterparty (the “Purchase
Agreement”)) is not consummated pursuant to the Purchase Agreement for any
reason by the close of business in New York on [    ],

 

 

 

10 

Include for capped call transaction

11 

Include for additional capped call transaction



--------------------------------------------------------------------------------

202012 (or such later date as agreed upon by the parties which in no event shall
be later than the second Scheduled Valid Day following [    ], 2020) (such date
or such later date as agreed upon being the “Early Unwind Date”), the
Transaction shall automatically terminate on the Early Unwind Date and (i) the
Transaction and all of the respective rights and obligations of Dealer and
Counterparty under the Transaction shall be cancelled and terminated and
(ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date.

(l) Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

(m) Amendments to Equity Definitions and the Agreement. The following amendments
shall be made to the Equity Definitions:

(i) solely for purposes of applying the Equity Definitions and for purposes of
this Confirmation, any reference in the Equity Definitions to a Strike Price
shall be deemed to be a reference to either of the Strike Price or the Cap
Price, or both, as appropriate;

(ii) for the purpose of any adjustment under Section 11.2(c) of the Equity
Definitions, the first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: (c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has, in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect on the theoretical value of the relevant Shares or options on the Shares
(provided that such event is not based on (x) an observable market, other than
the market for Counterparty’s own stock or (y) an observable index, other than
an index calculated and measured solely by reference to Counterparty’s own
operations) and, if so, will (i) make appropriate adjustment(s), if any,
determined in a commercially reasonable manner, to any one or more of: and, the
portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(provided
that, solely in the case of Sections 11.2(e)(i), (ii)(A), (iv) and (v), no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares but, for
the avoidance of doubt, solely in the case of Sections 11.2(e)(ii)(B) through
(D), (iii) (vi) and (vii) adjustments may be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(iii) Section 11.2(a) of the Equity Definitions is hereby amended by
(1) deleting the words “in the determination of the Calculation Agent, a
diluting or concentrative effect” and replacing these words with “in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect”; and (2) adding at the end thereof “; provided that such event is not
based on (i) an observable market, other than the market for Counterparty’s own
stock or (ii) an observable index, other than an index calculated and measured
solely by reference to Counterparty’s own operations”;

(iv) Section 11.2(e)(vii) of the Equity Definitions is hereby amended and
restated as follows: “any other corporate event involving the Issuer that in the
commercially reasonable judgment of the Calculation

 

 

12 

For the base capped call, to be the scheduled closing date for the Firm
Securities. For the additional capped call, to be the scheduled closing date for
the Additional Notes.



--------------------------------------------------------------------------------

Agent has a material economic effect on the theoretical value of the Shares or
options on the Shares; provided that such corporate event involving the Issuer
is not based on (a) an observable market, other than the market for
Counterparty’s own stock or (b) an observable index, other than an index
calculated and measured solely by reference to Counterparty’s own operations.”;

(v) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”; and

(n) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW). THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

(o) Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make any calculation, determination or
adjustment pursuant to the terms of this Confirmation or the Equity Definitions
to take into account the effect of an event, the Calculation Agent or
Determining Party shall make such calculation, determination or adjustment by
reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

(p) Delivery or Receipt of Cash. For the avoidance of doubt, other than payment
of the Premium by Counterparty, nothing in this Confirmation shall be
interpreted as requiring Counterparty to cash settle the Transaction, except in
circumstances where cash settlement is within Counterparty’s control (including,
without limitation, where Counterparty elects to deliver or receive cash) or in
those circumstances in which holders of Shares would also receive cash.

(q) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

(r) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.

(s) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(t) Tax Matters.

(i) Payee Tax Representations.

For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation and a U.S. person (as that term is defined in
Section 7701(a)(30) of the Code and used in Section 1.1441-4(a)(3)(ii) of the
Treasury Regulations) for U.S. federal income tax purposes.

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representations to Counterparty:



--------------------------------------------------------------------------------

[Dealer is a U.S. person (as that term is defined in Section 7701(a)(30) and
used in Section 1.1441-4(a)(3)(ii) of the Treasury Regulations) for U.S. federal
income tax purposes.]13

(ii) Tax Documentation. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, Counterparty agrees to deliver to Dealer one duly executed and
completed United States Internal Revenue Service Form W-9 (or successor thereto)
and [Dealer agrees to deliver to Counterparty, as applicable, a U.S. Internal
Revenue Service Form W-8 or Form W-9 (or successor thereto). Such forms or
documents shall be delivered upon (i) execution of this Confirmation,
(ii) Counterparty or Dealer, as applicable, learning that any such tax form
previously provided by it has become obsolete or incorrect, and (iii) reasonable
request of the other party.]14

(u) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(v) HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
shall not include any tax imposed on payments treated as dividends from sources
within the United States under Section 871(m) of the Code or any regulations
issued thereunder. For the avoidance of doubt, any such tax imposed under
Section 871(m) of the Code is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(w) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(x) [QFC Stay Rules. The parties agree that (i) to the extent that prior to the
date hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Confirmation, and for such purposes this Confirmation shall
be deemed a Protocol Covered Agreement, and each party shall be deemed to have
the same status as Regulated Entity and/or Adhering Party as applicable to it
under the Protocol; (ii) to the extent that prior to the date hereof the parties
have executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Confirmation and each party shall be
deemed to have the status of “Covered Entity” or “Counterparty Entity” (or other
similar term) as applicable to it under the Bilateral Agreement; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of this Confirmation, and for such purposes this Confirmation shall be
deemed a “Covered Agreement,” Dealer shall be deemed a “Covered Entity” and
Counterparty shall be deemed a “Counterparty Entity.” In the event that, after
the date of this Confirmation,

 

 

 

13 

Include appropriate tax matters for each Dealer.

14 

Include appropriate tax matters for each Dealer.



--------------------------------------------------------------------------------

both parties hereto become adhering parties to the Protocol, the terms of the
Protocol will replace the terms of this paragraph. In the event of any
inconsistencies between this Confirmation and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “this Confirmation” include any
related credit enhancements entered into between the parties or provided by one
to the other.

“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.]15

(y) CARES Act. Counterparty acknowledges that the Transaction may constitute a
purchase of its equity securities. Counterparty further acknowledges that,
pursuant to the provisions of the Coronavirus Aid, Relief and Economic Security
Act (the “CARES Act”), the Counterparty would be required to agree to certain
time-bound restrictions on its ability to purchase its equity securities if it
receives loans, loan guarantees or direct loans (as that term is defined in the
CARES Act) under section 4003(b) of the CARES Act. Counterparty further
acknowledges that it may be required to agree to certain time-bound restrictions
on its ability to purchase its equity securities if it receives loans, loan
guarantees or direct loans (as that term is defined in the CARES Act) under
programs or facilities established by the Board of Governors of the Federal
Reserve System for the purpose of providing liquidity to the financial system
(together with loans, loan guarantees or direct loans under section 4003(b) of
the CARES Act, “Governmental Financial Assistance”). Accordingly, Counterparty
represents and warrants that it has not applied for, and prior to the
termination or settlement of this Transaction shall not receive Governmental
Financial Assistance under any governmental program or facility that (a) is
established under the CARES Act or the Federal Reserve Act, as amended, and
(b) requires, as a condition of such Governmental Financial Assistance that the
Counterparty agree, attest, certify or warrant that it has not, as of the date
specified in such condition, repurchased, or will not repurchase, any equity
security of Counterparty in a manner that would conflict with the terms of this
Confirmation or the Agreement.

(z) [Insert Agency and other Dealer Boilerplate, If Applicable]

 

 

15 

Include as appropriate for Dealer



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms.

 

Yours faithfully, [DEALER] By:       Name:   Title:

 

  Agreed and Accepted By:   RAPID7, INC. By       Name:   Title:



--------------------------------------------------------------------------------

Schedule 1

[Form of Guarantee]



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Options and Expiration Date
is set forth below.

 

Component Number

  

Number of Options

  

Expiration Date

1       2       3       4       5       6       7       8       9       10      
11       12       13       14       15       16       17       18       19      
20       21       22       23       24       25       26       27       28      
29       30       31       32       33       34       35       36       37      
38       39       40      



--------------------------------------------------------------------------------

Annex B

Form of Opinion

 

1.

Counterparty is validly existing and in good standing under the laws of the
State of Delaware.

 

2.

Counterparty is qualified as a foreign corporation and is in good standing in
the State of Massachusetts.

 

3.

The execution and delivery by Counterparty of the Confirmation and the
performance by the Counterparty of its obligations thereunder (i) have been duly
authorized by all necessary corporate action on the part of the Counterparty and
(ii) do not violate the certificate of incorporation of the Counterparty.

 

4.

The execution and delivery by Counterparty of the Confirmation and the
performance by Counterparty of its obligations thereunder, as of the Premium
Payment Date, do not result in a breach of or constitute a default under the
express terms of any material agreements specified on the schedule to the
opinion.